Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 1 of 27




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 21-cv-23025-BLOOM/Otazo-Reyes

  FRUGALITY INC.,

         Plaintiff,

  v.

  THE INDIVIDUALS, PARTNERSHIPS,
  AND UNINCORPORATED ASSOCIATIONS
  IDENTIFIED ON SCHEDULE “A,”

        Defendants.
  ______________________________________/

            ORDER GRANTING MOTION FOR PRELIMINARY INJUNCTION

         THIS CAUSE is before the Court on Plaintiff Frugality Inc.’s (“Plaintiff”) Motion for

  Preliminary Injunction, ECF No. [4] (“Motion”), filed on August 19, 2021 pursuant to 15 U.S.C.

  § 1116, Federal Rule of Civil Procedure 65, and The All Writs Act, 28 U.S.C. § 1651(a).

         On August 24, 2021, the Court entered a Temporary Restraining Order and an Order

  Restraining the Financial Accounts used by Defendants, ECF No. [11] (“TRO”). The TRO set a

  hearing on the Plaintiff Motion for Preliminary Injunction for September 1, 2021. Thereafter,

  Plaintiff sought two continuances of the Preliminary Injunction Hearing, ECF Nos. [14] & [19],

  which the Court granted, ECF No. [15] & [21]. The Preliminary Injunction Hearing was ultimately

  held on September 17, 2021 at 3:00 p.m. via remote video conference. ECF Nos. [21] & [32].

         Prior to the hearing on the Motion for Preliminary Injunction, Plaintiff filed two Proof(s)

  of Service, ECF No. [29] & [30], demonstrating service on Defendants pursuant to the Court’s

  Order Authorizing Alternative Service of Process, ECF No. [12]. The Proof(s) of Service affirmed

  that Plaintiff served process on Defendants identified on Schedule A by emailing these Defendants
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 2 of 27

                                                       Case No. 21-cv-23025-BLOOM/Otazo-Reyes


  the text of the summons issued in this action and the link http://www.sriplaw.com/notice, where

  the full text of the Complaint, exhibits thereto, Temporary Restraining Order, and the full text of

  all other documents filed in this action are available to view and download in compliance with this

  Court’s Order on Alternate Service, with the exception of Defendants numbered 485, 486, 487,

  488, 489, 490.

         At the Preliminary Injunction Hearing, the Court inquired whether service had been made

  on all Defendants, and Plaintiff confirmed that service was made on all Defendants identified on

  Schedule A, except for Defendants numbered 485, 486, 487, 488, 489, 490. Plaintiff requested that

  the TRO be extended as to those Defendants on which service had not yet been made. The Court

  found that good cause was not shown for the extension of the TRO on those Defendants and denied

  Plaintiff’s ore tenus motion.

         The Court heard argument from Plaintiff and reviewed the evidence presented to the Court

  on the Motion. Having considered the evidence and the arguments, the Court grants Plaintiff’s

  Motion for Entry of a Preliminary Injunction in its entirety against the Defendants identified in

  Schedule A hereto, which does not include Defendants numbered 485, 486, 487, 488, 489, 490 on

  whom service has not been made, and the TRO is dissolved as to Defendants numbered 485, 486,

  487, 488, 489, 490.

         The Court determines that it has personal jurisdiction over Defendants identified on

  Schedule A hereto since the evidence presented on the Motion shows that Defendants, except those

  indicated above on whom service was not made, have been served with process pursuant to this

  Court’s order authorizing alternative service. The Court also determines that these Defendants

  directly target their business activities toward consumers in the United States, including Florida,

  and specifically that Defendants are reaching out to do business with Florida residents by operating




                                                   2
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 3 of 27

                                                         Case No. 21-cv-23025-BLOOM/Otazo-Reyes


  one or more commercial, interactive internet stores on internet marketplaces where Florida

  residents can purchase products bearing infringing and/or counterfeit trademarks belonging to the

  plaintiff.

          This Court further determines that the temporary restraints previously granted in the TRO

  should remain in place through the pendency of this litigation and that issuing this Preliminary

  Injunction is warranted under Federal Rule of Civil Procedure 65. Evidence submitted in support

  of this Motion and in support of Plaintiff’s previously granted Motion for a Temporary Restraining

  Order establishes that Plaintiff has a likelihood of success on the merits; that no remedy at law

  exists; and that Plaintiff will suffer irreparable harm if the injunction is not granted.

          The Court concludes that Plaintiff has a strong probability of proving at trial that consumers

  are likely to be confused by Defendants’ advertisement, promotion, sale, offer for sale, or

  distribution of goods bearing counterfeits, reproductions, or colorable imitations of the products

  using the SECRET XPRESS CONTROL trademark, U.S. Reg. No. 5990755 for “Mascaras” in

  International Class 3 registered February 18, 2020.

          The potential harm to Defendants in restraining their trade in counterfeit and infringing

  branded goods if a preliminary injunction is issued is far outweighed by the potential harm to

  Plaintiff, its reputation, and its goodwill as a manufacturer and distributor of quality products, if

  such relief is not issued. The public interest favors issuance of the temporary restraining order to

  protect Plaintiff’s trademark interests and protect the public from being defrauded by the palming

  off of counterfeit goods as Plaintiff’s genuine goods.

          Further, under 15 U.S.C. § 1117(a), Plaintiff may be entitled to recover, as an equitable

  remedy, the illegal profits gained through Defendants’ distribution and sales of goods bearing

  counterfeits and infringements of Plaintiff’s trademarks. See Levi Strauss & Co. v. Sunrise Int’l




                                                     3
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 4 of 27

                                                        Case No. 21-cv-23025-BLOOM/Otazo-Reyes


  Trading Inc., 51 F.3d 982, 987 (11th Cir. 1995); Reebok Int’l, Ltd. v. Marnatech Enters., Inc., 970

  F.2d 552, 559 (9th Cir. 1992).

          In light of the inherently deceptive nature of the counterfeiting business, and the likelihood

  that Defendants have violated federal trademark laws, Plaintiff has good reason to believe

  Defendants will hide or transfer their ill-gotten assets beyond the jurisdiction of this Court unless

  the restraint of those assets ordered in the TRO is continued.

          Accordingly, the court, having considered the motion, and having found good cause, it is

  ORDERED that the Motion, ECF No. [4], is GRANTED and a preliminary injunction is entered

  as follows:

                                   PRELIMINARY INJUNCTION

                 Each Defendant listed on Schedule A attached hereto, its officers, directors,

  employees, agents, subsidiaries, distributors, and all persons in active concert or participation with

  any Defendant having notice of this Order are restrained and enjoined during the pendency of this

  case:

                 a.      From manufacturing, importing, advertising, promoting, offering to sell,

          selling, distributing, or transferring any products bearing the SECRET XPRESS

          CONTROL Mark, or any confusingly similar trademarks, other than those actually

          manufactured or distributed by plaintiff; and

                 b.      From secreting, concealing, destroying, selling off, transferring, or

          otherwise disposing of: (i) any products, not manufactured or distributed by plaintiff,

          bearing and/or using the SECRET XPRESS CONTROL Mark, or any confusingly similar

          trademarks; or (ii) any evidence relating to the manufacture, importation, sale, offer for

          sale, distribution, or transfer of any products bearing and/or using the SECRET XPRESS




                                                    4
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 5 of 27

                                                       Case No. 21-cv-23025-BLOOM/Otazo-Reyes


         CONTROL Mark, or any confusingly similar trademarks; or (iii) any assets or other

         financial accounts subject to this Order, including inventory assets, in the actual or

         constructive possession of, or owned, controlled, or held by, or subject to access by, any

         Defendant, including, but not limited to, any assets held by or on behalf of any Defendant;

                 Each Defendant, its officers, directors, employees, agents, subsidiaries,

  distributors, and all persons in active concert or participation with any Defendant having notice of

  this Preliminary Injunction shall immediately discontinue, until further Order of this Court, the use

  of the SECRET XPRESS CONTROL Mark, or any confusingly similar trademarks, on or in

  connection with all Internet based e-commerce stores owned and operated, or controlled by them,

  including the Internet based e-commerce stores operating under the Seller IDs. This order is limited

  to the Defendants’ listings using the SECRET XPRESS CONTROL Mark, or any confusingly

  similar trademarks, on or in connection with all Internet based e-commerce stores owned and

  operated, or controlled by them, including the Internet based e-commerce stores operating under

  the Seller IDs, and does not apply to the Defendants’ entire e-commerce stores.

                 Each Defendant, its officers, directors, employees, agents, subsidiaries,

  distributors, and all persons in active concert or participation with any Defendant having notice of

  this Preliminary Injunction shall immediately discontinue, until further Order of this Court, the use

  of the SECRET XPRESS CONTROL Mark, or any confusingly similar trademarks, within domain

  name extensions, metatags or other markers within website source code, from use on any webpage

  (including as the title of any web page), from any advertising links to other websites, from search

  engines’ databases or cache memory, and any other form of use of such terms that are visible to a

  computer user or serves to direct computer searches to Internet based e-commerce stores




                                                   5
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 6 of 27

                                                        Case No. 21-cv-23025-BLOOM/Otazo-Reyes


  registered, owned, or operated by any Defendant, including the Internet based e-commerce stores

  operating under the Seller IDs.

                 Each Defendant shall not transfer ownership of the Seller IDs during the

  pendency of this action, or until further order of the Court.

                 Each Defendant shall continue to preserve copies of all computer files relating to

  the use of any of the Seller IDs and shall take all steps necessary to retrieve computer files relating

  to the use of the Seller IDs that may have been deleted before the entry of this Order.

                 Defendants and all financial institutions, payment processors, banks, escrow

  services, money transmitters, or marketplace platforms, including but not limited to, Alibaba.com

  Hong Kong Limited, which operates the AliExpress.com platform (“AliExpress”), Zhejiang Ant

  Small and Micro Financial Services Group Co., Ltd. (“Ant Financial Services”), AliPay (China)

  Internet Technology Co. Ltd., Alipay.com Co., Ltd., and Alipay Singapore E-Commerce Private

  Limited (collectively, “Alipay”), Amazon Payments, Inc. (“Amazon”), Dunhuang Group which

  operates the DHgate.com and DHPay.com platforms, Camel FinTech Inc, ContextLogic, Inc.,

  which operates the Wish.com website (“ContextLogic”), PayPal, Inc. (“PayPal”), eBay, Inc.

  (“eBay”), Payoneer, Inc. (“Payoneer”), NewEgg Commerce, Inc. (“NewEgg”), WorldFirst UK

  Limited (“WorldFirst”), or PingPong Global Solutions Inc. (“PingPong”), Joom, SIA (Latvia)

  (“Joom”), Stripe, Inc. and/or Stripe Payments Company (“Stripe”) and their related companies and

  affiliates shall continue the restraints imposed under the TRO until further Order of this Court and,

  to the extent not already done, (i) restrain the transfer of all funds, as opposed to ongoing account

  activity, held or received for their benefit or to be transferred into their respective financial

  accounts, and any other financial accounts tied thereto; (ii) divert those restrained funds to a

  holding account for the trust of the Court.; (iii) identify all financial accounts and/or sub-accounts,




                                                    6
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 7 of 27

                                                         Case No. 21-cv-23025-BLOOM/Otazo-Reyes


  associated with the Internet based e-commerce stores operating under the Seller IDs, store

  numbers, infringing product numbers, and/or the e-mail addresses identified on Schedule “A”

  hereto, as well as any other accounts of the same customer(s); (iv) identify all other accounts which

  transfer funds into the same financial institution account(s) or any of the other financial accounts

  subject to this Order;

                  Upon receipt of notice of this Preliminary Injunction, Defendants and all financial

  institutions, payment processors, banks, escrow services, money transmitters, or marketplace

  platforms receiving notice of this Order, including but not limited to, AliExpress, Ant Financial

  Services, Alipay, Amazon, Dunhuang Group which operates the DHgate.com and DHpay.com

  platforms, Camel FinTech Inc, ContextLogic, PayPal, eBay, Payoneer, NewEgg WorldFirst,

  PingPong, Joom, Stripe, and their related companies and affiliates, shall to the extent not already

  done, provide plaintiff’s counsel with all data that details: (i) an accounting of the total funds

  restrained and identify the financial account(s) and sub-account(s) which the restrained funds are

  related to; (ii) the account transactions related to all funds transmitted into the financial account(s)

  and sub-account(s) which have been restrained; (iii) the historical sales for the Defendants’ listings

  that are alleged to infringe plaintiff’s trademarks, copyrights and patent; and (iv) the true identities

  along with complete contact information including email addresses of all Defendants.

                  The funds restrained by this Preliminary Injunction shall not be transferred or

  surrendered by any Defendant, financial institution, payment processor, bank, escrow service,

  money transmitter, or marketplace website, including but not limited to, AliExpress, Ant Financial

  Services, Alipay, Amazon, Dunhuang Group which operates the DHgate.com and DHpay.com

  platforms, Camel FinTech Inc, ContextLogic, PayPal, eBay, Payoneer, NewEgg WorldFirst,

  PingPong, Joom, Stripe, and their related companies and affiliates for any purpose (other than




                                                     7
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 8 of 27

                                                       Case No. 21-cv-23025-BLOOM/Otazo-Reyes


  pursuant to a chargeback made pursuant to their security interest in the funds) without the express

  authorization of this Court.

                 No Defendant whose funds are restrained by this Preliminary Injunction may

  transfer said funds in possession of any financial institution, payment processor, bank, escrow

  service, money transmitter, or marketplace website, including but not limited to, AliExpress, Ant

  Financial Services, Alipay, Amazon, Dunhuang Group which operates the DHgate.com and

  DHpay.com platforms, Camel FinTech Inc, ContextLogic, PayPal, eBay, Payoneer, NewEgg

  WorldFirst, PingPong, Joom, Stripe, and their related companies and affiliates restrained by this

  Order to any other financial institution, payment processor, bank, escrow service, money

  transmitter or marketplace website without the express authorization of this Court.

                 Any Defendant or financial institution account holder subject to this Preliminary

  Injunction may petition the Court to modify the asset restraint set out in this Order.

                 This Order shall apply only to the Seller IDs listed on Schedule A hereto, associated

  e-commerce stores and websites, and any other seller identification names, e-commerce stores,

  websites, or financial accounts which are being used by Defendants for the purpose of

  counterfeiting the SECRET XPRESS CONTROL Mark and/or unfairly competing with plaintiff.

                 This Preliminary Injunction shall remain in effect during the pendency of this case

  and until further Order of the Court. Any Defendants that are subject to this Order may appear and

  move to dissolve or modify the Preliminary Injunction upon notice to plaintiff pursuant to the

  Federal Rules of Civil Procedure and Local Rules of the Southern District of Florida.




                                                   8
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 9 of 27

                                                        Case No. 21-cv-23025-BLOOM/Otazo-Reyes


                                                 BOND

                 The Court determines that the bond in the amount of Ten Thousand Dollars and

  Zero Cents ($10,000.00) posted by Plaintiff as evidenced by the Notice of Filing Bond, ECF No.

  [24], is sufficient and shall remain with the Court until a final disposition or until this Preliminary

  Injunction is dissolved or terminated.

         DONE AND ORDERED in Chambers at Miami, Florida, on September 21, 2021.




                                                            _________________________________
                                                            BETH BLOOM
                                                            UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                    9
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 10 of 27

                                                Case No. 21-cv-23025-BLOOM/Otazo-Reyes


         SCHEDULE A TO ORDER GRANTING PRELIMINARY INJUNCTION

   Doe # Marketplace              Merchant Name                          Merchant ID
                       Shenzhen Shifei Kou Biological
       1 Alibaba       Technology Co., Ltd.                   aliverofficial
                       Shenzhen Oner Technology Co.,
       2 Alibaba       Limited                                ameizii
       3 Alibaba       Guangzhou BJY Technology Co., Ltd.     bjy
                       Hangzhou Shibode Technology Co.,
       4 Alibaba       Ltd.                                   bloomcosmetics
       5 Alibaba       Zhejiang Chloven Cosmetics Co., Ltd.   chloven
                       Zhengzhou Zhengdong New District
       6 Alibaba       Youke Convenience Firm                 cn1536370828nhik
       7 Alibaba       Foshan Duoyilai Trading Co., Ltd.      cndyl
       8 Alibaba       Shenzhen Tong Fei Trade Co., Ltd.      cntongfei
                       Guangzhou Cong Mei Biotechnology
       9 Alibaba       Co., Ltd.                              congmei
                       Guizhou Cool Cat Technology Co.,
      10 Alibaba       Ltd.                                   coolcattech
                       Hebei Changshan Hyaluronic Biotech
      11 Alibaba       Co., Ltd.                              csbio
      12 Alibaba       Foshan Duoyilai Trading Co., Ltd.      duoyilai
                       Foshan Dream Fashion Trading
      13 Alibaba       Company Limited                        fashionbeauty
      14 Alibaba       Shenzhen Qiaonvhai Trading Co., Ltd.   fetzorrostore
                       Guangzhou Sanbanfu Biotechnology
      15 Alibaba       Co., Ltd.                              fiior
                       Foshan Rose Charming Trading Co.,
      16 Alibaba       Ltd.                                   fsyzqianying
                       Shenzhen Gomore E-Commerce Co.,
      17 Alibaba       Ltd.                                   gogomore
                       Guangzhou Mingyuan Trading Co.,
      18 Alibaba       Ltd.                                   gzmybeauty
                       Guangzhou Shangqiao International
      19 Alibaba       Trade Co., Ltd.                        gzqlzhanfu
                       Shenzhen Beautou Technology
      20 Alibaba       Development Co., Ltd.                  gzskinbeauty
                       Guangdong Haoyang Biotechnology
      21 Alibaba       Co., Ltd.                              haoyang999
                       Shenzhen Hengqing Biotechnology
      22 Alibaba       Co., Ltd.                              hengqing0755
                       Shenzhen Hengyi Technology Co.,
      23 Alibaba       Ltd.                                   hengyeetech
                       Shenzhen Hengrui Fangzun Trading
      24 Alibaba       Co., Ltd.                              hrfz728


                                           10
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 11 of 27

                                               Case No. 21-cv-23025-BLOOM/Otazo-Reyes


                      Shenzhen Hengyi Technology Co.,
      25 Alibaba      Ltd.                                   huanyatech
                      Guangzhou Huapan Cosmetics Co.,
      26 Alibaba      Ltd.                                   huapan
      27 Alibaba      Guangzhou Yingli Cosmetic Ltd., Co.    imagebeauty
      28 Alibaba      Shenzhen Ipro Lifestyle Co., Ltd.      iprogroup
                      Guangzhou Hoonni Bio Technology
      29 Alibaba      Co., Ltd.                              iwaterboy
      30 Alibaba      Dongguan Gioriun Industry Co., Ltd.    jrhandle
                      Guangzhou Lianbiquan Biological
      31 Alibaba      Technology Co., Ltd.                   lanthomewholesale
                      Guangzhou Liaoyuan International
      32 Alibaba      Trade Co., Ltd.                        lybeauty
      33 Alibaba      Market Union Co., Ltd.                 marketunion04
                      Meecii International Cosmetic
      34 Alibaba      (Shenzhen) Co., Ltd.                   meecii
                      Shenzhen Meinuo Fortune Technology
      35 Alibaba      Co., Ltd.                              meinuoxu
      36 Alibaba      Wenzhou Meters Int'l Trade Co., Ltd.   meters
                      Guangzhou Mingsong Technology
      37 Alibaba      Co., Ltd.                              mingsong
                      Guangzhou Meizhiao Cosmetics
      38 Alibaba      Company Ltd.                           mza
                      Guangzhou Meizi Biological
      39 Alibaba      Technology Co., Ltd.                   mzel
                      Shanxi Nanxuelei Biological
      40 Alibaba      Technology Co., Ltd.                   nanxuelei
                      Linyi Njian Intelligent Technology
      41 Alibaba      Co., Ltd.                              njian
                      Guangzhou Fan Yue Pan Trading Co.,
      42 Alibaba      Ltd.                                   pansly
      43 Alibaba      Yiwu Paroo Cos Commodity Co., Ltd.     pronail
      44 Alibaba      Zhejiang Pure Cosmetics Co., Ltd.      purecosmo
                      Guangzhou Shangqiao International
      45 Alibaba      Trade Co., Ltd.                        qlzhanfu
                      Quanzhou Shanying Import And
      46 Alibaba      Export Trade Co., Ltd.                 qzshanying
      47 Alibaba      Shenzhen Raiposa Cosmetic Co., Ltd.    raiposa
      48 Alibaba      Shenzhen Rvtop Technology Co., Ltd.    rvtop
                      Guangzhou Shangqiao International
      49 Alibaba      Trade Co., Ltd.                        shangqiao
      50 Alibaba      Xiamen Sunbeam Industries Ltd.         sunbeamxm
      51 Alibaba      Shanxi Meila Bio-Tech Co., Ltd.        sxmeila



                                          11
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 12 of 27

                                                  Case No. 21-cv-23025-BLOOM/Otazo-Reyes


                        Shenzhen Century Jinchen Technology
      52 Alibaba        Co., Ltd.                                szjinchen
      53 Alibaba        Shenzhen Tong Fei Trading Co., Ltd.      sztongfei
                        Nanjing Tongliao E-Commerce Co.,
      54 Alibaba        Ltd.                                     tliaoshop
      55 Alibaba        Shenzhen Manxin Trading Co., Ltd.        toyoepin
                        Hunan Rongchuang Zhiyuan Network
      56 Alibaba        Technology Co., Ltd.                     vanelc
      57 Alibaba        Shantou Mingfang Cosmetics Co., Ltd.     vibely
                        Shenzhen Focalvalue Technology Co.,
      58   Alibaba      Ltd.                                     vizgiz
      59   Alibaba      Shantou Xuedai Cosmetics Co., Ltd.       xuedai
      60   Alibaba      Guangzhou Yimei Cosmetics Co., Ltd.      yimei001
      61   Alibaba      Yiwu Yohe E-Commerce Firm                yohe9
                        Shenzhen Ziyoumei Technology Co.,
      62   Alibaba      Ltd.                                     ziyoumei
      63   Alibaba      Zhejiang Unice Biotechnology Co. ,ltd.   zjunice
      64   Aliexpress   Shanghai YY Co. Ltd.                     218438
      65   Aliexpress   ruoman makeup Store                      827043
      66   Aliexpress   makeanotherface Store                    1114351
      67   Aliexpress   HLX Store                                1203140
      68   Aliexpress   Breezy Bud Store                         1383947
      69   Aliexpress   Beauty Health Expert                     1731034
      70   Aliexpress   Hot Top-rated Seller                     1819214
      71   Aliexpress   SANHE NAIL & BEAUTY STORE                1840031
      72   Aliexpress   Famous Brand Cosmetics Store             1936113
      73   Aliexpress   O.TWO.O Store                            1945379
      74   Aliexpress   BOLUOYIN Store                           1947856
      75   Aliexpress   Ou Man li cosmetic store                 2129067
      76   Aliexpress   Rosalind Beautiful Life Store            2201002
      77   Aliexpress   ibcccndc Official Store                  2208001
      78   Aliexpress   Jiena Store                              2208156
      79   Aliexpress   Golddess club remix Store                2336183
      80   Aliexpress   SHENZHEN Make-up Store                   2383001
      81   Aliexpress   ^-^ ALL Store                            2657015
      82   Aliexpress   ibcccndc Manicure Store                  2664196
      83   Aliexpress   samemay Store                            2694023
      84   Aliexpress   JJ Liang Store                           2935038
      85   Aliexpress   Shop2955082 Store                        2955082
      86   Aliexpress   Delicate Makeup Store                    2959241
      87   Aliexpress   JIANGHULENG Store                        2968002


                                             12
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 13 of 27

                                                   Case No. 21-cv-23025-BLOOM/Otazo-Reyes


      88   Aliexpress   MEIGR Cosmetic Store                    3088086
      89   Aliexpress   Wonderland Nail Store                   3092083
      90   Aliexpress   Shop3217060 Store                       3217060
      91   Aliexpress   7XSM Store                              3218131
      92   Aliexpress   Shop3221083 Store                       3221083
      93   Aliexpress   Shop3326001 Store                       3326001
      94   Aliexpress   Aunt Gaby's Store                       3612018
      95   Aliexpress   Global Dropship Store                   3621111
      96   Aliexpress   LuFei Makeup Store                      3653086
      97   Aliexpress   Shop3931004 Store                       3931004
      98   Aliexpress   Yimei Store                             4033031
      98   Aliexpress   Yimei Store                             4033031
      99   Aliexpress   OSHIONER Official Store                 4465003
     100   Aliexpress   Yoxier-A Store                          4474021
     101   Aliexpress   Beautiful & Healthy Life Store          4661066
     102   Aliexpress   SUCH BEAUTIFUL Store                    4686023
     103   Aliexpress   Ishinder Store                          4700154
     104   Aliexpress   TT&ab Store                             4809016
     105   Aliexpress   Beautymallroom Store                    4836194
     106   Aliexpress   CHENF Makeup Store                      4885026
     107   Aliexpress   Hermos Findings Store                   4968101
     108   Aliexpress   Fantasy Make up Store                   4969100
     109   Aliexpress   MissBeauty Store                        4986123
     110   Aliexpress   B&Q Makeup Store                        4990019
     111   Aliexpress   cn1527447317 Store                      4999129
     112   Aliexpress   Huawang Store                           4999356
     113   Aliexpress   Sexy Eyelashes Store                    5003344
     114   Aliexpress   Beautiful Girl Beautiful Life Store     5006108
     115   Aliexpress   LEONIE Store                            5009322
     116   Aliexpress   VERUCA'S Makeup Store                   5015029
     117   Aliexpress   Ravishing Makeup Store                  5020020
     118   Aliexpress   YFox Makeup Store                       5024053
     119   Aliexpress   dolphins Store                          5043085
     120   Aliexpress   Rolin Jine 84 Store                     5046158
     121   Aliexpress   Symphony Store                          5053358
     122   Aliexpress   Qiyi Makeup Store                       5063103
     123   Aliexpress   BetterDo Store                          5109050
     124   Aliexpress   Ur in-Beauty Store                      5115107
     125   Aliexpress   Yaly Makeup Store                       5129182



                                              13
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 14 of 27

                                                 Case No. 21-cv-23025-BLOOM/Otazo-Reyes


     126   Aliexpress   Makeup Shoppingmall Store             5200009
     127   Aliexpress   Women Makeup Lift Store               5217003
     128   Aliexpress   Golden Age Store                      5288012
     129   Aliexpress   A Global Makeup Store                 5373161
     130   Aliexpress   PINK CALVIN Store                     5376250
     131   Aliexpress   Beautiful Center Store                5379096
     132   Aliexpress   Beautiful Street Store                5381213
     133   Aliexpress   SunshineBox Store                     5480189
     134   Aliexpress   CC Beautiful Make-up Store            5508060
     135   Aliexpress   Amaya Makeup Store                    5527095
     136   Aliexpress   Puroya Store                          5627333
     137   Aliexpress   METUU Makeup Store                    5676034
     138   Aliexpress   Glowing girl Store                    5719089
     139   Aliexpress   S-ource of beauty- Store              5732237
     140   Aliexpress   Bellbeautiful Store                   5787068
     141   Aliexpress   Mayday Makeup Dropshipping Store      5787266
     142   Aliexpress   Pretty-Girl Cosmetic Dropship Store   5788922
     143   Aliexpress   Younger and Younger Store             5792690
     144   Aliexpress   FBEAUTYSALON Store                    5795132
     145   Aliexpress   DiDi Makeups Dropshipping Store       5799129
     146   Aliexpress   BEAUTIFUL LOVER Store                 5835341
     147   Aliexpress   JellyBear Beautify Makeup Store       5844031
     148   Aliexpress   Enchanted Dropshipping Store          5869308
     149   Aliexpress   Search-Beauty Store                   5869505
     150   Aliexpress   ASHOWNER beautiful Store              910348094
     151   Aliexpress   BIY Store                             910362101
     152   Aliexpress   Showbeauty Store                      910367187
     153   Aliexpress   ASHOWNER BS Center Store              910543291
     154   Aliexpress   Ossili OPSLEA Store                   910543381
     155   Aliexpress   Yan Meijia Store                      910562387
     156   Aliexpress   Isfriday Go Store                     910604020
     157   Aliexpress   lakerain Official Store               910713194
     158   Aliexpress   Dropshipping 13805763201 Store        910947062
     159   Aliexpress   Surprise beautifu Store               911012002
     160   Aliexpress   Planet Makeup Store                   911020014
     161   Aliexpress   Retail Support Store                  911051067
     162   Aliexpress   BodyCare Store                        911113153
     163   Aliexpress   BeautyUs Store                        911114025
     164   Aliexpress   CharmMM Store                         911120017



                                            14
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 15 of 27

                                                Case No. 21-cv-23025-BLOOM/Otazo-Reyes


     165   Aliexpress   Make up care Store                   911200109
     166   Aliexpress   Balala Makeup Store                  911226106
     167   Aliexpress   Be infinite Store                    911238170
     168   Aliexpress   Shop911265123 Store                  911265123
     169   Aliexpress   Wumart shop store                    911295034
     170   Aliexpress   Vime Store                           911299157
     171   Aliexpress   Luckyplug Store                      911340166
     172   Aliexpress   Beautiful support Store              911375257
     173   Aliexpress   kuaipin Store                        911416059
     174   Aliexpress   Muchbeauty Store                     911421317
     175   Aliexpress   Shop911447005 Store                  911447005
     176   Aliexpress   kuishu life Store                    911510147
     177   Aliexpress   Professional MakeupArtist Store      911599334
     178   Aliexpress   Beaubity makeup Store                911603001
     179   Aliexpress   Lunar Makeup Garden Dropship Store   911658112
     180   Aliexpress   Excellence Cosmetic Store            911681028
     181   Aliexpress   Green Healthy Living Pavilio Store   911708378
     182   Aliexpress   Beautiful All The Day Store          911719013
     183   Aliexpress   Holasent Global Store                911751255
     184   Aliexpress   IU IU Store                          911752980
     185   Aliexpress   EOYO Store                           911760939
     186   Aliexpress   Gentlelady Store                     911770127
     187   Amazon       CRAZY EYEYE                          A106XFP3FBZ14Y
     188   Amazon       JPWL                                 A10LSE7ALWCDMJ
     189   Amazon       fiaoen                               A11TTEY1LGPSER
     190   Amazon       Legemax                              A124WDFSFBEJ7D
     191   Amazon       WMFM                                 A1277YLAUHG3E
     192   Amazon       TOP.Beauty                           A12NRCK8SDT2CZ
     193   Amazon       DiWeiWeiWuJin                        A13AN3HJCLLE0P
     194   Amazon       HaoLiHuaYi                           A13C3C5PCTBBPN
     195   Amazon       YXMGC                                A14AN01KJ89QFQ
     196   Amazon       Yotown                               A14JE8I4UNFVM7
     196   Amazon       Yotown                               A14JE8I4UNFVM7
     197   Amazon       runzeseny                            A15JLMRTGFTXCJ
     198   Amazon       Anhui jiazhihao                      A186NTLM795G7T
     199   Amazon       HxBloc                               A18CXLPUEPYKUC
     200   Amazon       Mifelio                              A18YJD05P3FZBK
     201   Amazon       xinlutong                            A190ZETFQG7WZZ
     202   Amazon       Lek Link                             A1B2Y2NILROL7R



                                           15
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 16 of 27

                                            Case No. 21-cv-23025-BLOOM/Otazo-Reyes


     203   Amazon     Sunny mountain                     A1D5UWIAQ90OWE
     204   Amazon     jovon                              A1G6KB8YQU1GT4
     205   Amazon     Bonniestore                        A1IFP93PH8RFAX
     206   Amazon     TOPJIN                             A1KQ803DTUS20Y
     207   Amazon     waterfail                          A1L49KF643H8C7
     208   Amazon     ARTIFUN Direct Store               A1MHSK16VPKWQU
     209   Amazon     weimutan                           A1O07A4QBWLAZ9
     210   Amazon     Yuqink                             A1P6O2NV8TMMQN
     211   Amazon     Longxan                            A1RS9SIEL7DHJA
     212   Amazon     T-shell                            A1UHB89K1K4P1K
     213   Amazon     Yanfasy                            A1UPTPYDLWEJ9L
     214   Amazon     Palarn                             A1UT8XIYLIPRZM
     215   Amazon     WOEUSNDAWQ                         A20YS40JON2RS5
     216   Amazon     Roy Browne                         A21DN10EXJBQ6
     217   Amazon     YUESHI                             A22AC8QPV5RUNU
     218   Amazon     Magic Martin                       A22JTKIK1CXV3E
     219   Amazon     dongjing2016                       A24RRQLXSS7PKX
     220   Amazon     Famoustore                         A2788FZY5FZU2R
                      BEAUTY GLAZED OFFICIAL
     221   Amazon     STORE                              A27G2ZWP6EOXM3
     222   Amazon     TEDBEST                            A27KAIVZC33LQK
     223   Amazon     YUiiiil                            A2912SD3FFTYX5
     224   Amazon     Simplehome                         A2CWTHOM09NSSA
     225   Amazon     xinqitong                          A2DAK2QPDHYHZG
     226   Amazon     meibeibeauty                       A2E26ZRVX861LG
     227   Amazon     ZORMIEY                            A2EHIM10FFF4O5
     228   Amazon     YunGoGo                            A2GMJ6OKZRRFL7
     229   Amazon     BNC-QianXun                        A2IMEONGPO7VW4
     230   Amazon     PERFECLAN                          A2IZTO71ETFK6W
     231   Amazon     WenFeng Store                      A2LV6EQO1DBAKA
     232   Amazon     LiuCdahdz                          A2MS6UWE2RA8GF
     233   Amazon     Kailisen                           A2Q4TM50K4XW8Q
     234   Amazon     Meng Star                          A2VRDFBY5A1A66
     235   Amazon     menolanaUS                         A2XL9F65VRE6S6
     236   Amazon     Emaatiy                            A2YH5W5QHG8SCB
     237   Amazon     Oceex                              A2YHUSKFETODT0
     238   Amazon     Gramard                            A2YLSN9M5XNAWU
     239   Amazon     Duevin                             A2ZKFEGH6S5Q8L
     240   Amazon     Elisabeh                           A33LY10I35KYWV
     241   Amazon     awze4tbs6s                         A35DNY6RJ41Y9L


                                       16
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 17 of 27

                                            Case No. 21-cv-23025-BLOOM/Otazo-Reyes


     242   Amazon     Meifen                             A36FV7H25QTEO0
     243   Amazon     zjchao123                          A388EF2JRGUUQ3
     244   Amazon     Tchenda                            A38LS4B8MEYAHQ
     245   Amazon     MansWill                           A392PFRJYHJ3WU
     246   Amazon     WantGor                            A3B5HBE85NUYDB
     247   Amazon     TRU BEAUTY                         A3BH8OHCOQP14T
     248   Amazon     YCNA-3S                            A3C5UM5GFMLB6I
     249   Amazon     HongYiShiKongShangMao              A3CI4W7ZKF3UP9
     250   Amazon     Cooljoo                            A3D1FJ29Z7TU85
     251   Amazon     GracefulVara                       A3ENP1AV0Z2WEW
     252   Amazon     Jmkan                              A3ERM6B9SX39JY
     253   Amazon     HENGSHUNYUAN                       A3FEREC7OIQUJ0
     254   Amazon     Eyeshadow Store                    A3FX719KURRGZN
     255   Amazon     HuaQing                            A3GYTCU7HHZ3CG
     256   Amazon     HOFASON Direct Store               A3H851IUFRM9KD
     257   Amazon     Beauty Searcher                    A3NFP1NMXBKAGM
     258   Amazon     Wishlisteu                         A3NLNJ4DYE1BBG
     259   Amazon     Wipodd                             A3NUX55XVZHKMW
     260   Amazon     NUONUO666                          A3P454DSWE7G2P
     261   Amazon     yongyoushangmao123                 A3R1ODLZGQQ883
     262   Amazon     G-wellway                          A3RRXZK3GJG3EJ
     263   Amazon     RUISI                              A3SC7SQVQX1TZ1
     264   Amazon     HCTEC                              A3UI7ZCZMS0ECD
     265   Amazon     hailinsong                         A3ULZP6702J4AN
     266   Amazon     lujunn                             A3VXL6ZSV0TOUD
     267   Amazon     weispo                             A3W553I541E0WB
     268   Amazon     KaiLiSen                           A4TICJPUKGFA1
     269   Amazon     WangHuiHui666                      A59R9YOUJMNNO
     270   Amazon     xingwenfeng                        AA8TIIFIS773E
     271   Amazon     YanWeiBaiHuo                       ABIH6GJ7WOKLY
     272   Amazon     alyou                              ABR8W15PTCJHC
     273   Amazon     AOMEISI                            AC6VAP57CUELN
     274   Amazon     ZtentDirect                        ACM2NP25UY6MT
     275   Amazon     furious-eu                         ACRAVQE4VBB9V
     276   Amazon     ZiJianBaiHuo                       ACZCQCI9W059U
     277   Amazon     stimer                             AGYA07UKQ9DS1
     278   Amazon     JPMSB                              AGYXX5F4L73DL
     279   Amazon     NICEMOVIC-UK                       AI7X2FCEB43T4
     280   Amazon     Funfunman                          AIFT4OYE3AEHU



                                       17
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 18 of 27

                                              Case No. 21-cv-23025-BLOOM/Otazo-Reyes


     281 Amazon       astolily                             ALIRK4XJKG8NI
     282 Amazon       Sungnel                              ALTZET1GWFIUR
                      Hao Yu Tiancheng Technology Co.,
     283   Amazon     Ltd                                  AOTEU0SJ3R56H
     284   Amazon     Mrinbow                              APVCAVHHIEJRP
     285   Amazon     KLFGJ                                AR8V36AOH2QCJ
     286   Amazon     Btspring                             ARIOVNJCEYHES
     287   Amazon     AmoVirg                              ASGU5QLWG8XLE
     288   Amazon     DUOERLA US                           AT3FNEFCLK5MH
     289   Amazon     YokPollar                            AV5R0581LQFPJ
     290   Amazon     goodproduct                          AVG9324DDOTCO
     291   Amazon     Emirde                               AW49E14KPBYUE
     292   Amazon     Lingsun Tech                         AWEWYD6T8LA4J
     293   Amazon     Alluoly                              AYON0UHOZ6UVY
     294   Amazon     Okenten                              AYSP2JUUXZ73T
     295   Amazon     Yanfashiye                           AZEW7FEDMTD1M
     296   Amazon     LaleBeauty                           AZEYP0OF5A2HE
     297   DHgate     harrisonjiang                        13989264
     298   DHgate     Dancingfox                           14081545
     299   DHgate     Tinalou                              14392925
     300   DHgate     Xiaobowang1988                       14424227
     301   DHgate     iphone12                             14498819
     302   DHgate     Dys Airwrap                          14498958
     303   DHgate     Movie Store                          14500675
     304   DHgate     OPEC                                 14770346
                      Meinow Cosmetics Foreign Trade Co.
     305   DHgate     Ltd                                  14772367
     306   DHgate     hope13                               17939065
     307   DHgate     buymall                              19758447
     308   DHgate     Wholesale trade                      19953959
     309   DHgate     bettermall                           20024879
     310   DHgate     Jinzhong                             20055641
     311   DHgate     bawanbian                            20061381
     312   DHgate     beautylove08                         20062558
     313   DHgate     topsofwholesale                      20116704
     314   DHgate     ruby_one                             20141318
     315   DHgate     Fetzorro Makeup Store                20166543
     316   DHgate     Tamax Beauty Tool                    20179364
     317   DHgate     Dhgate_dvd                           20216209
     318   DHgate     Charmer Beauty                       20244405


                                         18
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 19 of 27

                                              Case No. 21-cv-23025-BLOOM/Otazo-Reyes


     319   DHgate     cinda03                              20323253
     320   DHgate     blueberry01                          20325399
     321   DHgate     Sophine01                            20329146
     322   DHgate     Hcy988520                            20386042
     323   DHgate     Sellerluky                           20391832
     324   DHgate     hanlin_chen                          20425957
     325   DHgate     Sz_redrose                           20508717
     326   DHgate     james_zeng                           20509341
     327   DHgate     Jennyzheng0923                       20613341
     328   DHgate     Mygaid                               20621945
     329   DHgate     Mayamiya                             20622022
     330   DHgate     health_makeup                        20625665
     331   DHgate     pair                                 20656125
     332   DHgate     Addy88 Hudabeauty                    20722256
     333   DHgate     Feiyu003                             20733474
     334   DHgate     Feiyu004                             20733476
     335   DHgate     Feiyu007                             20734547
     336   DHgate     Cosmetic_beauty                      20740691
     337   DHgate     fashion_show2017                     20749312
     338   DHgate     Glow Cosmetics                       20758432
     339   DHgate     dhgate_yin                           20771477
     340   DHgate     oyyt520                              20987825
     341   DHgate     mc_eye                               21028563
     342   DHgate     oem1                                 21034275
     343   DHgate     Oemakeup                             21059812
     344   DHgate     Beauty Makeup Brushes                21107236
     345   DHgate     alawaysmakeup                        21156707
     346   DHgate     dhbeautycare                         21158248
     347   DHgate     beautycreation                       21158328
     348   DHgate     onefeel                              21186772
     349   DHgate     Chen19731010                         21213507
     350   DHgate     ch1973                               21213796
     351   DHgate     Goodlookings                         21223556
     352   DHgate     Wanghongmei8888                      21259675
     353   DHgate     Sinospeedbeauty                      21267121
     354   DHgate     cycdistribution                      21296990
     355   DHgate     Zizi191010                           21399266
     356   DHgate     Feelingwell1                         21557453
     357   DHgate     makeup2021                           21580922



                                        19
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 20 of 27

                                               Case No. 21-cv-23025-BLOOM/Otazo-Reyes


     358   DHgate     Xuehstore                             21630977
     359   DHgate     figure925                             21666829
     360   eBay       5073283                               5073283
     361   eBay       1st.ing                               1st.ing
     362   eBay       2018outdoorman                        2018outdoorman
     363   eBay       2020friendshi-31                      2020friendshi-31
     364   eBay       abala.coco                            abala.coco
     365   eBay       acesports88                           acesports88
     366   eBay       auto*home                             auto*home
     367   eBay       bestmall99                            bestmall99
     368   eBay       bestshopbestdeals4you                 bestshopbestdeals4you
     369   eBay       betoplxt                              betoplxt
     370   eBay       bhui43                                bhui43
     371   eBay       celon_bay                             celon_bay
     372   eBay       chunhua68                             chunhua68
     373   eBay       chunhua98                             chunhua98
     374   eBay       coolcargo68                           coolcargo68
     375   eBay       crafindustrial*us                     crafindustrial*us
     376   eBay       deimantst1334                         deimantst1334
     377   eBay       dinshunwei                            dinshunwei
     378   eBay       e-boutiquegoal                        e-boutiquegoal
     379   eBay       easy-trade365                         easy-trade365
     380   eBay       elegant558                            elegant558
     381   eBay       excellbuying                          excellbuying
     382   eBay       extraxp                               extraxp
     383   eBay       ezyarts_2020                          ezyarts_2020
     384   eBay       flame851                              flame851
     385   eBay       gelivable.2u                          gelivable.2u
     386   eBay       gho-store                             gho-store
     387   eBay       glaryyears                            glaryyears
     388   eBay       goodvibe-store                        goodvibe-store
     389   eBay       greatseller66                         greatseller66
     390   eBay       greenlife2021                         greenlife2021
     391   eBay       hailicare                             hailicare
     392   eBay       happtimee                             happtimee
     393   eBay       hmfm46                                hmfm46
     394   eBay       huaruishop                            huaruishop
     395   eBay       huasharenmin2013                      huasharenmin2013
     396   eBay       humaker                               humaker



                                          20
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 21 of 27

                                                  Case No. 21-cv-23025-BLOOM/Otazo-Reyes


     397   eBay       imailw                                   imailw
     398   eBay       industrial_tools                         industrial_tools
     399   eBay       industrial*equipment                     industrial*equipment
     400   eBay       jiayukj66                                jiayukj66
     401   eBay       junyuu-good-goods                        junyuu-good-goods
     402   eBay       kartikfashion                            kartikfashion
     403   eBay       keceshe                                  keceshe
     404   eBay       kktchathu                                kktchathu
     405   eBay       kunjiadaren                              kunjiadaren
     406   eBay       lady_care99                              lady_care99
     407   eBay       leihuyoumechenger                        leihuyoumechenger
     408   eBay       lilybeibei                               lilybeibei
     409   eBay       lilyscollection                          lilyscollection
     410   eBay       lixunte                                  lixunte
     411   eBay       lucky_everyday                           lucky_everyday
     412   eBay       magzyyd98                                magzyyd98
     413   eBay       minseaa                                  minseaa
     414   eBay       motors_parts                             motors_parts
     415   eBay       neteey                                   neteey
     416   eBay       nifengfanpa                              nifengfanpa
     417   eBay       oneshot77-7                              oneshot77-7
     418   eBay       panda12345                               panda12345
     419   eBay       patapom                                  patapom
     420   eBay       priestlyy                                priestlyy
     421   eBay       qingfa869                                qingfa869
     422   eBay       senyushoud                               senyushoud
     423   eBay       shibaynu                                 shibaynu
     424   eBay       shuangjingl                              shuangjingl
     425   eBay       sunnyxkx815                              sunnyxkx815
     426   eBay       takehold                                 takehold
     427   eBay       takiya2018                               takiya2018
     428   eBay       taoyoumehgfd                             taoyoumehgfd
     429   eBay       tdcq888                                  tdcq888
     430   eBay       tengda-2020                              tengda-2020
     431   eBay       tictac88                                 tictac88
     432   eBay       uklichu66                                uklichu66
     433   eBay       unicom2087                               unicom2087
     434   eBay       usuk2018                                 usuk2018
     435   eBay       waldpcraik6868                           waldpcraik6868



                                             21
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 22 of 27

                                                 Case No. 21-cv-23025-BLOOM/Otazo-Reyes


     436   eBay       wannantobe                              wannantobe
     437   eBay       woowdo-store                            woowdo-store
     438   eBay       yhxclx2010                              yhxclx2010
     439   eBay       yummyou                                 yummyou
     440   eBay       zengshop2020                            zengshop2020
     441   eBay       zestore042                              zestore042
                                                              1463735309719057672-129-3-
     442 Joom         Super Deals Store                       553-2425712568
                                                              1482806517562966878-235-3-
     443 Joom         Nonja                                   629-2641561530
                                                              1495271727111120226-245-3-
     444 Joom         Sunshine Store                          26193-697943731
                                                              1498447278702435510-18-3-
     445 Joom         tongstore                               709-1009905701
                                                              1498448520817877703-12-3-
     446 Joom         ououbuy                                 709-3540499650
                                                              1498448568567452462-184-3-
     447 Joom         Turefans                                26193-2749933563
                                                              1504507345417664913-26-3-
     448 Joom         Hot-beauty                              26193-2882540726
                                                              1504583198297883100-65-3-
     449 Joom         Supfire                                 709-3755759836
                                                              1504589711615614587-31-3-
     450 Joom         Lameila                                 709-1105471990
                                                              1508375567613042235-219-3-
     451 Joom         One Book                                26193-4265042525
                                                              1508375652274600152-182-3-
     452 Joom         Fashion Fashion                         709-2534907945
                                                              1508375732060455670-153-3-
     453 Joom         You Beautiful                           26193-886701143
                                                              1515555442173226996-116-3-
     454 Joom         SkyFly                                  39131-3420773359
                                                              1521714970641579175-125-3-
     455 Joom         Mango Event                             39131-3895076582
                                                              1522056023510885972-37-3-
     456   Joom       Fashion Makeup Mall                     26193-1978635281
     457   Joom       hellobeauty                             5aced13a1436d40371b86b74
     458   Joom       BLUETHIN                                5af25f2b8b451303af652af0
     459   Joom       We Need Fighting                        5b233a718b451303a579504a
     460   Joom       Tenager                                 5b3b30c81436d4012f3487de
     461   Joom       Art Salon                               5b5031aa1436d40320430908
     462   Joom       Fayeho                                  5b5824718b2c3703467710b8
     463   Joom       My Name Is                              5b62b8ba1436d403e204271c



                                            22
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 23 of 27

                                              Case No. 21-cv-23025-BLOOM/Otazo-Reyes


     464   Joom       ComeCome                             5b62b9b51436d403e2042eaf
     465   Joom       JJewelry2024                         5b62ba3e1436d403e2043513
     466   Joom       RoManMen                             5b62ba538b2c3703ce30f4a3
     467   Joom       Caromeo                              5b7be97f8b451303a6f5b3e3
     468   Joom       Super Beauty Still                   5ba45ff68b2c370309bb8fa1
     469   Joom       Digital SSDD                         5becdc9128fc710327690f67
     470   Joom       Carmar                               5c75006136b54d0301cb0fa4
     471   Joom       Ssweety                              5cd90a5f8b2c37030180c74a
     472   Joom       The Girl Beauty Store                5ce2246e1436d403011fb8ab
     473   Joom       BeautyClick                          5d67aebb8b2c370301532761
     474   Joom       Deja Vuu                             5dcb68538b2c370301429380
     475   Joom       DYS Stationery                       5dee04a828fc71030127a7d9
     476   Joom       Holiday Fashion                      5df82aac36b54d03011e2122
     477   Joom       Dream to NewYork                     5df82ac41436d40301838844
     478   Joom       Space Love                           5df82bee28fc710301dc7b12
     479   Joom       ZHAO FAN-Beauty 2                    5e42404a1436d4030134146c
     480   Joom       Amazing China Product                5e50a57628fc710301c9e986
     481   Joom       Glamour world                        5e54ed6b1436d40301c6af52
     482   Joom       Ewayaya                              5f1e3a8f5ff42c0306e7576c
     483   Joom       ANSER Health Beauty                  5f3ccc46d0f0bd0306b97e1f
     484   Joom       He WindGod                           600be533e4bf490006404832
     491   Wish       CosLink Cosmetics                    540414411d2d435c5a2ff020
     492   Wish       shenzhenyuncai                       54661b089719cd0b04cf4256
     493   Wish       Best Nobel                           54fe8ad665401d5a5dd49ad7
     494   Wish       Flagship Store                       551b8448d07c5a0da7d49bf8
     495   Wish       meimanquanqiu                        552cef43af8eab0c0a631a1b
     496   Wish       Fashion & Beauty Mall                5572934814800f1a03705ede
     497   Wish       Xianghui Technology Co.,LTD          55939f1af702cb4056d49ebc
                      MM. miao international is an
     498   Wish       authorized merchant                  55ad260ce85f28485c5fc5eb
     499   Wish       lovinghouse68                        55b6f03b6d3b8d39d8d72399
     500   Wish       Pedestrian                           56d0370f8bd26e54bcc5c30f
     501   Wish       Buy_Easy                             57494346232ca05cbe15c5ec
     502   Wish       HLLIGHT                              5806c8c91556b00d9e586d5c
     503   Wish       rxhjessica                           580eefcbf9414f195fd3b423
     504   Wish       gengxiaoyue                          581c8b4de9f33e41ceeac904
     505   Wish       Out of world                         58356d2b93d7622565895b09
     506   Wish       cloud and sea shopping               58a1b53d92cf4d5009e57c84
     507   Wish       ebrmh                                58ce7b0c06f117507e582bc2
     508   Wish       goguobrset                           58e60acdbbaa941048213116


                                         23
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 24 of 27

                                               Case No. 21-cv-23025-BLOOM/Otazo-Reyes


     509   Wish       JanuaryStore                          58f9903e509aa41404d41ca5
     510   Wish       Attractive Queen                      58ff31262d9f0e23945ff42d
     511   Wish       pipib                                 591ea5d84d2ede26191ae470
     512   Wish       Yanfeng Living museum                 5925555b2cd9447854443c41
     513   Wish       World Deal 998                        59342a9179cd7753828918c2
     514   Wish       YBY666                                5938fe8c97555e2f3720bdc5
     515   Wish       qiu1+1                                594fc479e455101a6422238b
     516   Wish       Kelly0212                             595109f4c25081797945c2a0
     517   Wish       More than wood creative household     595203cfa26f6e5ac4d1173e
     518   Wish       weixiuna                              595cc0d9c250814abde9ac3e
     519   Wish       noNoMore                              597832d9171974375c255304
     520   Wish       Alex001                               597f0944ae228e6cfbabefd6
     521   Wish       1076234871                            5a43b631ad47231acd1923e2
     522   Wish       ASD5ADSXC012                          5a6c18035349201cb31f8e30
     523   Wish       yuanyuanliangyidian                   5a7aebde417cee370ac1b81e
     524   Wish       dropsales                             5aaa910515511a69a8c9d802
     525   Wish       avesales                              5aaa9b31823a3e69653e113f
     526   Wish       PUDUBaby                              5aba540db9605f48d11b5c9c
     527   Wish       Andruimotherandbabydailynecessities   5acc831f9722333e53d0a745
     528   Wish       happyyx                               5ad2b15975599a6960e720f1
     529   Wish       BOTANv332                             5ad58145c1d5184b1bb5e4f4
     530   Wish       lidenwei                              5add96bb0e63fa2231d59edc
     531   Wish       liujunnan                             5af25181ca923e4dfa4771d8
     532   Wish       lkjijb                                5b0632005920696ec8e59fa8
     533   Wish       pinanbaihuo                           5b10b786a561561bdd72e853
     534   Wish       luxuanyue                             5b14a428039e0a1a5f05f004
     535   Wish       Professional Hair Beauty Store        5b28aa5f7b94e12572af0519
     536   Wish       yiaiqing13520                         5b2dbd15eae8b476e13db980
     537   Wish       JIyumei0009                           5b3494df3fa6732be7b9ab62
     538   Wish       J33qiang                              5b4b157c576c056656717e1a
     539   Wish       QIAN HAI TONGS MO                     5b53ee660fa369253b11f7d2
     540   Wish       shishangmamazhuang                    5b5a987e67fd603e649e4004
     541   Wish       A good girl shop                      5b5beb605d12795ce08e53fd
     542   Wish       Jiaguoshuaiaaa                        5b5d3086087391348c4f660c
     543   Wish       AVIVA1223                             5b607f2dbeb9724b663441a3
     544   Wish       gentle and warm home                  5b6560c603523d3caa823228
     545   Wish       Lucky Jewels Gong888                  5b65bba1105a375a66635f8c
     546   Wish       sunny168                              5b6bb504a12c842647e9eabf
     547   Wish       dingdangxiaopushoujike                5b712b60b0829f16e777bec1



                                          24
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 25 of 27

                                              Case No. 21-cv-23025-BLOOM/Otazo-Reyes


     548   Wish       qinling1973                          5b751857f23ab12e18287de0
     549   Wish       KanshanAjana                         5b7a7c18ba97fb4c5670711a
     550   Wish       milubumilu                           5b7bde831f9e92239eb29b8c
     551   Wish       luyun12345678                        5b8155ee1785df4432fd32ee
     552   Wish       liyu from                            5b84fb91a8c53a68f1cdc69e
     553   Wish       PKGoodGoods                          5b891b8f2eb51f18073ab2e4
     554   Wish       Sawlong                              5b89397ba3b4ea71fd605f6c
     555   Wish       rryyang                              5b8a37f82eb51f410e302655
     556   Wish       LabcWdfhjryMorld                     5b8b7bdcaf279f4616366f76
     557   Wish       xtz1986n                             5b8ccdf37fc4701637ed1cef
     558   Wish       XXFxxffang                           5b90cdf7b5c92c032284ef78
     559   Wish       linnadai80                           5b9ba82a262c9b16633729db
     560   Wish       BAISEN                               5bdc12654c2fda1747742c82
     561   Wish       AAAAAstoreplus                       5c24763cae366b299d8fd2c0
     562   Wish       haotian888                           5d3a63852506553c841d5739
     563   Wish       doublegunJ                           5d412cd7e4b65d6b9c0c7427
     564   Wish       BBYY Musical Instrument Store        5d424e22838897708846e700
     565   Wish       Star Commodity Store                 5d425cc6838897759246e615
     566   Wish       Manliving tools                      5d429fb9838897038229ec58
     567   Wish       Yummy foods                          5d43d5914c785563dfe59da6
     568   Wish       yanbabyy                             5d43da1472b0c9635ad028f9
     569   Wish       daheiwu                              5d44d75c70327a0d44ef2faa
     570   Wish       lingdongyoushi                       5d4ce6661d9a8e6d69e62ff8
     571   Wish       yanwoshishangxiedian                 5d4d40e27edfad21764e562a
     572   Wish       wulijuan666                          5d4d57ec7ad2425e971d3a7f
     573   Wish       wjsbhsjwj                            5d4d5fd28388976b33e6b7f1
     574   Wish       Ling Wei                             5d50fbd27ad2425c41f72c91
     575   Wish       italynbest                           5d525db715275428ee5fdfbe
     576   Wish       yjhfytkj                             5d53bc8215275432bf801a53
     577   Wish       fcqix66                              5d56d660560eca7d7d029f57
     578   Wish       mzugg83                              5d56dcc34a4e226184dbc467
     579   Wish       mkyyulhjh                            5d591081560eca48d7eec8b7
     580   Wish       zhongchuanlong1                      5d5a4d3eae9d606da51e4e67
     581   Wish       CHENNAH                              5d5df47540defd0f5d25a110
     582   Wish       Type Na la la tolese                 5d8056078c8dc7787dca26f1
     583   Wish       Lilansy babytoys                     5d8849f0a9356a2f80a82373
     584   Wish       huang2019929                         5d8ca07302ce6333f1bb3264
     585   Wish       penjinditai                          5d9003fa355b0c36acb84c54
     586   Wish       Xiruoguniang                         5d95742878488947c56c28ee



                                         25
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 26 of 27

                                                 Case No. 21-cv-23025-BLOOM/Otazo-Reyes


     587   Wish       diapinliutan                            5d95b45952e0247c86bf606d
     588   Wish       Stonesbaoyuj                            5d96d5c1c095e16d3129fe7f
     589   Wish       dubupinling                             5d99984b7f8b0951d5f5aa33
     590   Wish       Sinaru nico pintone                     5d99fc5fe966812b1760291b
     591   Wish       Vansen pino pink                        5d9c42aec095e12306064194
     592   Wish       Boon Beng Bong                          5dbe44450140ee3a6950eb8b
     593   Wish       jianyipingfeng                          5de10d86c0edfa18019ef75b
     594   Wish       HONGFEN STORE                           5de1e3cdc0edfa365d9ef643
     595   Wish       dieyingximen                            5dee010f89ccae05399a7fe4
     596   Wish       fashion0806                             5e06fd3a8bf321015256d645
     597   Wish       liufangfang123321                       5e2139eb773a060a6c85a3f5
     598   Wish       tangqing147258                          5e2144a929e7867664036bbd
     599   Wish       zengyuan66o85                           5e243a4f29e7862e8b4cdff3
     600   Wish       Tans stater gualsee                     5e574e52579a443c357f0cbc
     601   Wish       lihuashangmao                           5e5775e61f06335d18f08ba8
     602   Wish       Randy International                     5e5b80ea396bfff929cb1b46
     603   Wish       ganxinhuanying                          5e60892dd0e9afee17142f9a
     604   Wish       guanzhu                                 5e60dc4eec5cd33ca841301e
     605   Wish       wencaiguidai                            5e60ed524755cc494325a9b9
     606   Wish       CQLSVC                                  5e6873e62fb13f0b010b7824
     607   Wish       IOYIXOYXLSL                             5e69e68ab6b8da13000f1e2a
     608   Wish       wagnneeredward                          5e6b0baa5599970e8313b7d6
     609   Wish       yousrgifts                              5e89836002e0171c6d828c00
     610   Wish       Magic Beach                             5e8d4039adcdcc340187b8ad
     611   Wish       Ecstasy Rose                            5eb033ebe3e3ac6183f7a089
     612   Wish       Haynes Brian                            5f524549f3bbc10a5952e571
                      janick.connelly is an authorized
     613   Wish       merchant                                5f6655deab83be5d101b91a8
     614   Wish       coralie.crist                           5f665aa72f66f3cea4951e94
     615   Wish       jiaxinyu1234                            5faf45e03229e21874e30b14
     616   Wish       onverzade                               5fcd8959f896580048695884
     617   Wish       asien                                   5fd05cb84de53d500464f418
     618   Wish       gerstedr                                5fd1c9f64b35fb6ca6b25c07
     619   Wish       schachspielers                          5fd1cbbd344af27070928bfd
     620   Wish       gratte                                  5fd1cde44b35fb74c3b25466
     621   Wish       gordisches                              5fd1ed10d2889647dedca031
     622   Wish       johousei                                5fd1f310b2171d9d6a57d5dd
     623   Wish       terahertzes                             5fd1f8a149eb6851068a77d3
     624   Wish       Copsrew                                 5fd707531fd1ff004e212c69
     625   Wish       Beedlectricstoy                         5ffcc5df00d57e797e813ec6


                                            26
Case 1:21-cv-23025-BB Document 36 Entered on FLSD Docket 09/21/2021 Page 27 of 27

                                            Case No. 21-cv-23025-BLOOM/Otazo-Reyes


     626 Wish         zhangfan2764                       603af9a8f82e66262c6c254f




                                       27
